                                                              United States Bankruptcy Court
                                                                Northern District of Ohio
In re:                                                                                                                 Case No. 21-10038-aih
Eric Matthew McCrann                                                                                                   Chapter 7
Amy Nicole McCrann
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0647-1                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Jan 08, 2021                                               Form ID: 309A                                                             Total Noticed: 24
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 10, 2021:
Recip ID                 Recipient Name and Address
db                     + Amy Nicole McCrann, 19409 Diagonal Road, Lagrange, OH 44050-9400
db                     + Eric Matthew McCrann, 40068 Hope Court, Elyria, OH 44035-8194
26806241               + 360 Chestnut Commons Drive, Elyria, OH 44035-9604
26806243               + Attorney General of the United States, Main Justice Building, Washington, DC 20530-0001
26806248               + Dovenmuehle, 1 Corporate Drive Suite 360, Lake Zurich, IL 60047-8945
26806249               + Eagle Loan Company, 633 Chestnut Commons Dr, Elyria, OH 44035-9609
26806253               + Lendmark Financial Services LLC, 5222 Detroit Rd, Sheffield Village, OH 44035-1439
26806255                 Office of the US Attorney, Attn Bankruptcy Section, Cleveland, OH 44113-1852
26806257               + Sterling Jewelers Genesis FS Card Services, PO Box 4477, Beaverton, OR 97076-4401
26806259                 University Hospitals Medical Practices, Inc, 630 E. Broad St, Elyria, OH 44035
26806258               + University hospitals, 11100 Euclid Ave, Cleveland, OH 44106-5000
26806260               + WeedPro, 842 Abbe Rd, Sheffield Village, OH 44054-2302

TOTAL: 12

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
aty                        Email/Text: docket@ohbksource.com
                                                                                        Jan 08 2021 22:22:00      William J. Balena, Balena Law Firm LLC, 31369
                                                                                                                  Saint Andrews, Westlake, OH 44145
tr                     + EDI: QWJWOJCIK.COM
                                                                                        Jan 09 2021 02:08:00      Waldemar J. Wojcik, 526 Superior Avenue,
                                                                                                                  Leader Bldg. #211, Cleveland, OH 44114-1902
ust                    + Email/Text: ustpregion09.cl.ecf@usdoj.gov
                                                                                        Jan 08 2021 22:24:00      Cynthia J. Thayer, US Department of Justice, 201
                                                                                                                  Superior Avenue, Suite 441, Cleveland, OH
                                                                                                                  44114-1234
26806247                   Email/Text: bankruptcy@creditfresh.com
                                                                                        Jan 08 2021 22:23:00      CreditFresh, 200 Continental Dr, Suite 401,
                                                                                                                  Newark, DE 19713
26806244               + EDI: CAPITALONE.COM
                                                                                        Jan 09 2021 02:08:00      Capital One, PO Box 6492, Carol Stream, IL
                                                                                                                  60197-6492
26806245               + EDI: CAPIO.COM
                                                                                        Jan 09 2021 02:08:00      Cleveland Clinic, PO Box 89410, Cleveland, OH
                                                                                                                  44101-6410
26806246               + Email/PDF: creditonebknotifications@resurgent.com
                                                                                        Jan 08 2021 22:12:50      Credit One Bank NA, PO Box 60500, City of
                                                                                                                  Industry, CA 91716-0500
26806250               + EDI: AMINFOFP.COM
                                                                                        Jan 09 2021 02:08:00      First Premier Bank, PO Box 5529, Sioux Falls, SD
                                                                                                                  57117-5529
26806251               + EDI: FORD.COM
                                                                                        Jan 09 2021 02:08:00      Ford Motor Credit Company, P.O. Box 105704,
                                                                                                                  Atlanta, GA 30348-5704
26806252               + EDI: IRS.COM
                                                                                        Jan 09 2021 02:08:00      Internal Revenue Service - Insolvency Group 6,
                                                                                                                  1240 E. 9th Street, Room 493, Cleveland, OH
                                                                                                                  44199-9904
26806254               + Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Jan 08 2021 22:13:08      LVNV Funding, P.O. Box 1269, Greenville, SC




           21-10038-aih              Doc 9         FILED 01/10/21                ENTERED 01/11/21 00:14:06                             Page 1 of 4
District/off: 0647-1                                               User: admin                                                            Page 2 of 2
Date Rcvd: Jan 08, 2021                                            Form ID: 309A                                                        Total Noticed: 24
                                                                                                            29602-1269
26806256                 Email/Text: bwilson@pendrickcp.com
                                                                                   Jan 08 2021 22:23:00     Pendrick Capital Partners LLC, 2331 Mill Road,
                                                                                                            Ste 510, Alexandria, VA 22314

TOTAL: 12


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
26806242                      Amy McCrann

TOTAL: 1 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 10, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 8, 2021 at the address(es) listed
below:
Name                             Email Address
Waldemar J. Wojcik
                                 wwojcik@wojciklpa.com wwojcik@ecf.axosfs.com

William J. Balena
                                 on behalf of Debtor Eric Matthew McCrann docket@ohbksource.com janet@ohbksource.com

William J. Balena
                                 on behalf of Debtor Amy Nicole McCrann docket@ohbksource.com janet@ohbksource.com


TOTAL: 3




           21-10038-aih             Doc 9        FILED 01/10/21              ENTERED 01/11/21 00:14:06                         Page 2 of 4
Information to identify the case:
Debtor 1              Eric Matthew McCrann                                              Social Security number or ITIN        xxx−xx−6701
                      First Name    Middle Name     Last Name                           EIN _ _−_ _ _ _ _ _ _
Debtor 2              Amy Nicole McCrann                                                Social Security number or ITIN        xxx−xx−4523
(Spouse, if filing)
                      First Name    Middle Name     Last Name                           EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court             Northern District of Ohio
                                                                                        Date case filed for chapter 7 1/6/21
Case number:          21−10038−aih


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                  About Debtor 1:                                    About Debtor 2:

1.      Debtor's full name                        Eric Matthew McCrann                               Amy Nicole McCrann

2.      All other names used in the
        last 8 years

3.     Address                                40068 Hope Court                                       19409 Diagonal Road
                                              Elyria, OH 44035                                       Lagrange, OH 44050

4.     Debtor's attorney                      William J. Balena                                     Contact phone (440) 365−2000
                                              Balena Law Firm LLC
       Name and address                       31369 Saint Andrews                                   Email: docket@ohbksource.com
                                              Westlake, OH 44145

5.     Bankruptcy trustee                     Waldemar J. Wojcik                                    Contact phone (216) 241−2628
                                              526 Superior Avenue
       Name and address                       Leader Bldg. #211                                     Email: wwojcik@wojciklpa.com
                                              Cleveland, OH 44114
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




      21-10038-aih                 Doc 9          FILED 01/10/21         ENTERED 01/11/21 00:14:06                      Page 3 of 4
Debtor Eric Matthew McCrann and Amy Nicole McCrann                                                                      Case number 21−10038−aih


6. Bankruptcy clerk's office                    United States Bankruptcy Court                                 Hours open:
                                                Howard M. Metzenbaum U.S. Courthouse                           9:00 AM − 4:00 PM
    Documents in this case may be filed at this 201 Superior Avenue
    address. You may inspect all records filed Cleveland, OH 44114−1235                                        Contact phone 216−615−4300
    in this case at this office or online at
    www.pacer.gov.
    www.ohnb.uscourts.gov.                                                                                     Date: 1/8/21

7. Meeting of creditors                           February 11, 2021 at 01:00 PM                                Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a later date.   341 meeting will be conducted
    questioned under oath. In a joint case,       If so, the date will be on the court docket.                 remotely. Please check the
    both spouses must attend. Creditors may
    attend, but are not required to do so.                                                                     docket or with the case trustee
                                                  *** Valid photo identification required ***                  for procedures.
                                                  *** Proof of Social Security Number required ***


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                  Filing deadline: 4/12/21
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                            Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as          conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                  debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                             page 2




      21-10038-aih                 Doc 9         FILED 01/10/21               ENTERED 01/11/21 00:14:06                          Page 4 of 4
